Citation Nr: 0904597	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for 
orchiepidymitis and left testicle orchidopexy (hereafter 
"left testicle disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from May 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran testified at a hearing in support of his claim in 
June 2004, before the undersigned Veterans Law Judge.  

In July 2006, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development.  

In a January 2009 statement, the veteran's representative 
stated that the veteran's left testicle disability prevented 
him from working, and that a service connection claim is 
related to a separate claim for a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  The Board notes that the veteran filed a claim 
for TDIU and it was denied by the RO in August 2003.  


FINDINGS OF FACT

1.  The veteran does not have atrophy of the right testicle.  

2.  The veteran's urinary symptoms are not related to his 
service-connected left testicle disability.  





CONCLUSION OF LAW

The criteria for a compensable rating for a left testicle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.115a, 
4.115b, Diagnostic Codes (DC) 7523, 7525 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  In this 
case, the RO did not issue a VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence.  
(Pelegrini II).  However, the October 2002 grant of service 
connection was based upon the Board's November 1998 remand, 
which reopened the veteran's claim based because he submitted 
new and material evidence.  This remand was issued prior to 
the enactment of the VCAA.  As discussed below, the error in 
timing of the VCAA notice is non-prejudicial.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  The Board has construed 
this decision to also affect claims for increased ratings.  
In this case, an April 2007 letter informed the veteran that 
a disability rating and effective date would be assigned if 
his claim was granted.  Id.  

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

In an April 2007 letter, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  

The content of April 2007 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

In cases, as here, where the claim arose in another context, 
namely the veteran trying to establish his underlying 
entitlement to service connection, and the claim was 
subsequently granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Since providing the veteran with post-decisional VCAA notice 
in April 2007, the RO readjudicated the veteran's claim in 
the October 2007 SSOC.  The Federal Circuit Court has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The Board is also satisfied that there was substantial 
compliance with its July 2006 remand directives, including 
the directive to consider an evaluation under DC 7525 in 
addition to DC 7523.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Increased Evaluation Claim 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The veteran, however, has not met the requirements for a 
higher rating at any time since the effective date of his 
award, so the Board may not stage his rating because he has 
been, at most, 
noncompensably percent disabled during the entire period at 
issue.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected left testicle disability, 
currently evaluated under DC 7523, atrophy of the testis.  
38 C.F.R. § 4.115b.  In its July 2006 remand, the Board asked 
the RO to also consider application of DC 7525, chronic 
epididymo-orchitis.  Id.  

Under DC 7523, a noncompensable rating is warranted for 
atrophy of one testicle.  A 20 percent rating is warranted 
for atrophy of both testicles.  Id.  Under DC 7525, the rater 
is instructed to rate the disability as a urinary tract 
infection.  Id.  For a urinary tract infection, a 10 percent 
evaluation is warranted when there is  long term drug 
therapy, 1 to 2 hospitalizations per year, and/or the 
disability requires intermittent intensive management.  
38 C.F.R. § 4.115a.  

In March 2002, the veteran underwent a VA genitourinary 
examination.  He complained of nighttime urinary frequency 
with hesitancy.  He denied recurrent urinary tract 
infections.  Upon examination, his scrotum was normal, and 
both testicles were normal in size and position.  Both 
testicles were painful to palpation.  He was diagnosed with 
chronic testicular pain, history of bilateral testicular 
cryptorchidism, and history of bilateral orchidopexy, twice 
in the left testicle.  

In October 2002, a physician conducted a claims folder review 
and wrote an addendum to the March 2002 examination report, 
stating that the veteran's military duties aggravated his 
pre-existing cryptorchidism, and that the veteran had chronic 
testicular pain as a sequela of the orchidopexy performed 
while he was in the military.  This addendum was the basis 
for the initial grant of service connection in October 2002.  

In July 2007, the veteran underwent a VA genitourinary 
examination.  The examination report had three subsequent 
addenda in August, September, and October 2007.  The examiner 
reviewed the veteran's claim folder.  The veteran complained 
of testicular pain and swelling in both testicles, but worse 
in the left than the right.  He denied hematuria, urinary 
tract infections, kidney stones, or obstructed voiding.  He 
reported difficulty voiding, however.  He was not receiving 
treatment for his left testicle disability at the time of his 
examination.  He reported erectile dysfunction, and the 
examiner concluded that it was secondary to aging, and 
unrelated to his left testicle disability.  His bladder, 
urethra, and perineal examinations were normal.  His left 
testicle was atrophied and tender, his right testicle was not 
atrophied.  The veteran was diagnosed with left chronic 
orchitis, chronic prostatitis pending cytoscopy, and a 
history of left cryptorchidism and history of left groin 
inguinal hernia.  The examiner concluded that the veteran's 
left testicle disability had a moderate effect on chores, 
feeding, bathing, dressing, toileting, and grooming; a severe 
effect o recreation and traveling; and prevented shopping, 
exercise, and sports.   

An August 2007 addendum to the examination report showed that 
the veteran was seen by a VA urologist after his July 2007 VA 
examination.  The urologist found that the veteran's right 
testicle was 'high riding" at the apex of his scrotum, but 
was relatively normal in size and configuration, and was not 
tender.  The veteran's left testicle was atrophied.  The 
examiner palpated the veteran's left testicle "without 
producing much evidence of tenderness."  The urologist 
diagnosed the veteran with left testicle atrophy and urinary 
frequency with urge incontinence of undetermined etiology.  

In September 2007, a second addendum was made to the July 
2007 VA examination report.  A VA urologist stated that the 
veteran's symptoms of urinary frequency and voiding 
dysfunction were not due to the veteran's left testicle 
disability.  

In October 2007, a third addendum was made to the July 2007 
VA examination report.  The VA urologist who made the 
September 2007 addendum noted that he reviewed the veteran's 
claims folder and again concluded that the veteran's urinary 
frequency and voiding dysfunction were not due to his left 
testicle disability.  

The Board finds that the veteran's VA examinations and 
subsequent addenda provide evidence against his claim.  The 
VA examination reports show that his left testicle is 
atrophied.  However, they deny atrophy of the right testicle.  
Additional VA treatment records show complaints of left 
testicular pain and urinary symptoms.  However, the records 
do not show that the veteran's right testicle was atrophied.  
As there is no evidence that the veteran's right testicle is 
atrophied, his disability does not meet the criteria for a 
compensable evaluation under DC 7523, which requires that 
there be complete atrophy of both testicles.  38 C.F.R. 
§ 4.115b.  

Additionally, the evidence does not show that the veteran is 
entitled to a compensable evaluation under DC 7525 because a 
VA urologist found that his urinary symptoms were unrelated 
to his service connected left testicle disability, and his VA 
treatment records do not provide evidence in support of his 
claim.  Id.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left testicle disability 
does not more closely approximate a compensable rating under 
either DC 7523 or DC 7525.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's testicular pain causes impairment in 
occupational and social functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describes his disability.  The Board finds no reason to refer 
the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  There is no evidence that the 
veteran has been hospitalized for his left testicle 
disability.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial compensable disability evaluation is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


